Citation Nr: 1633987	
Decision Date: 08/29/16    Archive Date: 08/31/16

DOCKET NO.  10-33 285	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a low back disorder, to include a compression fracture of the thoracic spine with spondylolysis and spondylolisthesis.

2.  Entitlement to service connection for a right knee disorder, claimed as secondary to service-connected bilateral pes planus.

3.  Entitlement to service connection for a left knee disorder, claimed as secondary to service-connected bilateral pes planus.

4.  Entitlement to service connection for a right ankle disorder, claimed as secondary to service-connected bilateral pes planus.

5.  Entitlement to service connection for a left ankle disorder, claimed as secondary to service-connected bilateral pes planus.

6.  Entitlement to service connection for sleeping problems, claimed as due to a back disorder.

7.  Entitlement to service connection for walking with right foot out and on the side, claimed as secondary to service-connected bilateral pes planus.

8.  Entitlement to service connection for gait change, claimed as secondary to a back disorder and service-connected bilateral pes planus.

9.  Entitlement to a rating in excess of 30 percent for bilateral pes planus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and R.J.C.


ATTORNEY FOR THE BOARD

L. Stepanick, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1970 to February 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In a May 2012 rating decision, the RO increased the rating for the Veteran's service-connected bilateral pes planus from 10 percent to 30 percent, effective September 1, 2009.  However, as that increase did not represent a total grant of the benefits sought on appeal, the claim for increase remains before the Board.  AB v. Brown, 6 Vet. App. 35, 38-39 (1993).

In June 2013, the Veteran and R.J.C. testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

In April 2014, the Board remanded the current issues for further evidentiary development.

The issue of entitlement to service connection for depression was also remanded in April 2014.  However, in an October 2014 rating decision, the RO granted service connection for that condition.  Therefore, that issue has been resolved and is no longer on appeal before the Board.  See generally Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (because appellant's first appeal concerned rejection of logically up-stream element of service connection, appeal could not concern logically down-stream elements).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In April 2014, the Board remanded the issues on appeal so that additional VA examinations and opinions could be obtained.  The requested examinations and opinions were provided in July 2014.  However, further development remains necessary prior to adjudication of the Veteran's claims.

First, regarding the claim for service connection for a back disorder, the Board's April 2014 remand requested an opinion on whether any current back condition was caused or aggravated by the Veteran's service-connected bilateral pes planus.  The July 2014 VA examiner issued a negative opinion on causation, stating that research of numerous medical literature sites revealed no nexus between pes planus and a back disorder.  She also discussed a lack of in-service complaints of or treatment for back pain, noted that the Veteran reported lifting heavy bales of hay following service, and noted that his treatment records reflected he sustained post-service injuries in connection with being charged by a cow.  The examiner further noted that the Veteran was found to have a leg length discrepancy for which he was given a heel lift in 2003 and that his back pain resolved thereafter.  However, the examiner did not explain why the foregoing facts supported a finding that the Veteran's back disorders, which she characterized as osteoporosis and osteoarthritis of the spine, were not related in any way to his bilateral pes planus, nor did she address the continuing treatment the Veteran received for back pain over the years following his initial use of a heel lift.  The examiner also issued a negative opinion regarding the question of whether the Veteran's pes planus had aggravated a back condition.  However, in support of that opinion, she stated only that the Veteran's back pain resolved in 2003 following use of a heel lift.

The Board's April 2014 remand also requested a VA examination and opinion that addressed the question of whether the Veteran had any knee or ankle conditions that had been aggravated by his pes planus.  Following an examination, the same VA examiner who answered the questions relating to the Veteran's back concluded that there was no nexus connection between the Veteran's pes planus and a current ankle or knee condition.  However, in support of that finding, she merely made general observations about the nature of the Veteran's pes planus and his history of ankle and knee complaints without explaining why that information was relevant.

The Board's remand further requested that the Veteran be afforded a VA examination to assess the current severity of his bilateral pes planus.  In connection with that examination, the Board asked the examiner to specifically address whether the Veteran's bilateral foot disability had led to an altered gait and a pattern of walking with his right foot out and on the side.  That examination was also provided by the same July 2014 VA examiner.  The examiner reported that the Veteran had an unusual show of wear patterns to his shoes, as well as some callous formations and bilateral mild pronation.  She also noted that the Veteran wore a right heel cup.  However, the examiner provided no response to the disability benefits questionnaire's inquiry regarding whether the Veteran wore any type of arch supports, built up shoes, or orthotics.  Regarding the question of whether the Veteran's bilateral foot disability caused an altered gait or walking with the right foot out and on the side, the examiner stated that the Veteran's foot disability had not led to such symptoms and noted that his use of a right heel lift corrected the altered gait he once experienced.  She also quoted medical literature that stated that walking with the right foot out and to the side was a normal physiological way of walking for someone with a flat foot.  However, the examiner did not address evidence of record reflecting that the Veteran continued to have difficulties with his gait following his initial use of a heel lift.  For example, during an August 2012 VA back examination, the Veteran described an abnormal gait due to bilateral foot pain and external rotation of his feet.  During VA treatment in July 2013, he described cramps in his feet and legs and difficulty ambulating.  Moreover, the examiner did not reconcile the findings of the medical literature she quoted with her finding that the Veteran did not, in fact, have current gait difficulties.

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In this instance, due to the omissions and inconsistencies just discussed, the July 2014 VA examinations and opinions are inadequate, and another remand is required to substantially comply with the Board's April 2014 directives.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (noting that most of the probative value of a medical opinion comes from its reasoning and that it must be clear that the medical expert applied valid medical analysis to the significant facts of a particular case); Stegall v. West, 11 Vet. App. 268 (1998) (holding that the Board errs as a matter of law when it fails to ensure remand compliance).

Review of the record also indicates that there may be outstanding private treatment records relevant to at least one of the Veteran's claims.  In that regard, the Veteran told a VA care provider in October 2013 that a private physician had recommended he undergo back surgery.  During VA treatment in March 2014, the Veteran stated that he had been sleeping better since his back surgery.  Thus, on remand, the Veteran should be afforded another opportunity to identify any private treatment records that may support his claim.  Updated VA treatment records should also be obtained.

Finally, as the Veteran's claim for service connection for sleeping problems remains inextricably intertwined with his claim for service connection for a back disorder, the decision on the sleeping problems claim must again be deferred.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1990) (issues are inextricably intertwined when they are so closely tied together that a final Board decision cannot be rendered unless all are adjudicated).

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide the names and addresses of any additional private physicians and/or medical facilities that have treated him for a claimed condition, to include the names and addresses of the private neurosurgeon and pain specialist who were treating him for back symptoms in 2013 and 2014, and obtain any outstanding, relevant records from those sources.  If any records cannot be obtained after reasonable efforts have been made, notify the Veteran of the attempts made and allow him the opportunity to obtain the records himself.

In addition, associate any outstanding VA treatment records with the claims file.  All efforts to obtain such records must be fully documented and VA facilities must provide a negative response if no records are found.

2.  Then, schedule the Veteran for a VA examination to determine the current severity of his bilateral pes planus.  The entire claims file should be made available to and be reviewed by the examiner in conjunction with this request.  All appropriate tests and studies should be conducted and the results reported.

The examiner should report all signs and symptoms necessary for rating the Veteran's bilateral pes planus under the rating criteria.  In addition, he or she should specifically discuss whether the Veteran has altered weight-bearing or gait and/or walks with his right foot in an abnormal position as a result of his bilateral foot disability.

If the examiner determines that the Veteran's weight-bearing, foot positioning, and/or gait is abnormal, he or she should discuss whether such abnormality establishes pronounced bilateral pes planus as evidenced by marked pronation, extreme tenderness of the plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo achillis on manipulation, not improved by orthopedic shoes or appliances.

3.  Schedule the Veteran for a VA examination with an orthopedist or orthopedic surgeon to determine the nature and etiology of any back, knee, and ankle disorders.  The entire claims file should be made available to and be reviewed by the examiner in conjunction with this request.  All appropriate tests and studies should be conducted and the results reported.  If an orthopedist or orthopedic surgeon is not available in the Veteran's location, send the claims file to an orthopedist or orthopedic surgeon for review after the examination has been conducted by an appropriate clinician (preferably a physician) and any necessary testing has been conducted.

Following review of the claims file, the orthopedist or orthopedic surgeon should respond to the following:

(a) Is it at least as likely as not (a 50 percent probability or greater) that any diagnosed back disorder is caused by the Veteran's service-connected bilateral pes planus?  Please explain why or why not, specifically discussing any alterations in weight-bearing or gait caused by the Veteran's bilateral pes planus.

If a back disorder is not caused by the Veteran's bilateral pes planus, is it at least as likely as not that a back disorder has been permanently worsened beyond normal progression (as opposed to temporary exacerbations) by his service-connected bilateral pes planus?  Please explain why or why not, specifically discussing any alterations in weight-bearing or gait caused by the Veteran's bilateral pes planus.

If you find that a back disorder has been permanently worsened beyond normal progression (aggravated), please attempt to quantify the degree of aggravation beyond the baseline level of the back disorder.

(b) Is it at least as likely as not (a 50 percent probability or greater) that any diagnosed knee or ankle disorder is caused by the Veteran's service-connected bilateral pes planus?  Please explain why or why not, specifically discussing any alterations in weight-bearing or gait caused by the Veteran's bilateral pes planus.  

Is it at least as likely as not (a 50 percent probability or greater) that a knee or ankle disorder has been permanently worsened beyond normal progression (as opposed to temporary exacerbations) by the Veteran's service-connected bilateral pes planus?  Please explain why or why not, specifically discussing any alterations in weight-bearing or gait caused by the Veteran's bilateral pes planus.

If you find that a knee or ankle disorder has been permanently worsened beyond normal progression (aggravated), please attempt to quantify the degree of aggravation beyond the baseline level of the knee or ankle disorder.

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of the conclusion as it is to find against it.

A discussion of the underlying reasons for all opinions expressed must be included in the reviewer's report, to include reference to pertinent evidence of record and medical literature or treatises where appropriate.

If the reviewer is unable to provide an opinion without resorting to speculation, he or she must provide an explanation for the basis of that determination.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).

4.  After completing the requested actions and any additional development deemed necessary, readjudicate the claims on appeal.  If the benefits sought on appeal remain denied, furnish the Veteran and his representative a supplemental statement of the case and provide an appropriate period of time to respond.  The case should then be returned to the Board for further appellate review, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




